DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/26/2018, and 2/06/2019. The information disclosure statements have been considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed Month, Day, Year, with respect to claims 1-20, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-20 under 35 U.S.C. § 112(a), 112(b), 102 and 103 are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) DUPRAY et al., US 20170069214, and previously disclosed prior art reference(s) Xu and Steiner. The grounds for rejection in view of amended claims are provided below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A perception subsystem in claims 1 and 2.
A perceiver in claim 2.
A trajectory manager in claim 1-4, 6, 12, and 14.
A localizer in claim 2.
A monitor in claim 3.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation " a trajectory of a vehicle" in line 3.  There is an incorrect antecedent for this limitation in the claim. Examiner suggests the claim 1 preamble text to read, “a vehicle system of a vehicle” and subsequent term “a trajectory of the vehicle”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 2, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DUPRAY et al., US 20170069214, herein further known as Dupray.
Regarding claim 1, Dupray discloses a vehicle system comprising: a first system configured to receive a first portion of sensor data  (paragraph 372, flight management of a UAV may be performed by the flight management system (FMS) (e.g., flight management system 1210), the flight management system receives various navigation data (i.e. sensor data) available on the UAV and utilizes the databases available for navigation AND paragraph 327, flight management system 1210 may be analogous to or included in the control system 110, see also at least FIG. 1 and FIG. 12) and determine, based on the first portion of sensor data, a trajectory of a vehicle (paragraph 176, for moving the unmanned aerial vehicle (UAV), a “navigational component” (i.e. first system) determines or uses information (i.e.  sensor data) indicative of a route or flight path (i.e. trajectory of a vehicle) for navigating, and calculates (i.e. determines) a direction of the UAV to travel, and directs or controls the flight of the UAV using this information (i.e.  sensor data)); a second system communicatively coupled to the first system (paragraph 186, component view of an embodiment of a UAV 100 for the present disclosure includes UAV control system 110 (i.e. a second system), navigation components 140 (i.e. first system),orientation components 150, sensory components 160 (e.g. connected to UAV Control System 110), see also at least FIG. 1, (wherein FIG. 1 includes communication links represented by arrows (i.e. communicatively coupled))), the second system comprising one or more processors and memory (paragraph 132, system, components and/or modules discussed herein may include one or more of the following: computing system including a processor for processing digital data, memory coupled to the processor for storing digital data), the second system comprising: a perception component configured to: receive a second portion of sensor data (paragraph 120, UAV includes an optical system (i.e. perception component) for detecting an aerial target (i.e. receive a second portion of sensor data) within a vicinity of the UAV); determine, based at least in part on the second portion of the sensor data, at least one of an object in an environment, a track for the object, or an object trajectory for the object (paragraph 178, sensory component  may include one or more of a camera (e.g. optical system), a microphone, or extra-human sensory components like radar (i.e. components which receive a second portion of sensor data) (e.g., for detecting other objects (i.e.  determine an object in an environment) or obstructions within the vicinity of the UAV for collision avoidance or other uses), AND paragraph 204, the UAV is configured to observe (constantly) the observing ; output object data indicating at least one of a characteristic of the object, the track for the object, or the object trajectory; and a trajectory manager communicatively coupled to the perception component, the trajectory manager configured to: receive the trajectory for the vehicle from the first system (paragraph 204-205, information may include one or more of the other object's location (e.g., a coordinate with respective to the UAV, or at least some information regarding one or more of an approximate distance and direction from the UAV) and/or trajectory/flight path (i.e. at least one of a characteristic of the object), or the UAV may calculate/project the other objects' location and/or trajectory/flight path using the information, AND paragraph 372, flight management system (FMS) (i.e. trajectory manager) receives various navigation data (i.e. the trajectory) available on the UAV and utilizes the databases available for navigation); receive the object data from the perception component; perform, based at least in part on the data, collision detection to determine a state associated with the trajectory; determine, based at least in part on the state associated with the trajectory, an output trajectory (paragraph 372, flight management system functions may include situational awareness (i.e. state associated with the trajectory) of other vehicles and/or stationary collision objects (i.e. collision detection to determine a state associated with the trajectory)); and control the vehicle based at least in part on the output trajectory (paragraph 178, providing such feeds or other information to the navigation components for automatic navigation).
Regarding claim 2, Dupray discloses all elements of claim 1 above.
the portion of the sensor data is a first portion of the sensor data, and wherein the first portion of the sensor data comprises first data and the second system further comprises: a localizer communicatively coupled to the perception component and the trajectory manager (paragraph 186, a component view of an embodiment of a UAV 100 for the present disclosure includes UAV control system 110 (i.e. a second system), navigation components 140 (i.e. first system), orientation components 150 (i.e. a localizer), sensory components 160 (e.g. connected to UAV Control System 110), see also at least FIG. 1, (wherein FIG. 1 includes communication links represented by arrows (i.e. communicatively coupled))), the localizer configured to: receive a second portion of the sensor data; determine, based at least in part on the second portion of the sensor data, a pose of the vehicle (paragraph 173, an "orientation component" (i.e. a localizer) of a UAV refers to one or more components that measures the relative position, direction, and/or alignment (i.e. pose) of the UAV without needing an external reference point (e.g., communicating with an external device or system to obtain or determine the relative of the UAV). Typical orientation components of a UAV may include one or more of an inertial measurements unit (IMU) (e.g., accelerometer, magnetometer, and gyroscope), and ultrasound sensor (e.g. paragraph 178, radar)); and output, to at least one of the perception component or the trajectory manager, second data indicating the pose of the vehicle (paragraph 175, UAV onboard data may include: the starting position of the UAV, its flight path data, (e.g., the time of flight, a record of its speed and speed changes, orientation and orientation changes through the various orientation components); wherein the trajectory manager is configured to: receive the second data from the localization component; and perform the collision detection based at least in part on the second data (paragraph 215, emergency object avoidance procedure (e.g. performed by flight flight management system functions may include situational awareness (i.e. state associated with the trajectory) of other vehicles and/or stationary collision objects (i.e. collision detection)) . 
Claims 3-5, are rejected under 35 U.S.C. 103 as being unpatentable over Dupray in view of STEINER et al., US 20180373252, herein further known as Steiner.
Regarding claim 3, Dupray discloses all elements of claim 1 above.
However, Dupray does not explicitly disclose a system wherein a monitor communicatively coupled to at least one of the first system or a component of the vehicle, the monitor configured to: monitor at least one of the first system or the component of the vehicle; determine, based at least in part on the monitoring, that an error has occurred.
Steiner teaches a system and method wherein a monitor communicatively coupled to at least one of the first system or a component of the vehicle (paragraph 2, monitor accept raw and/or preprocessed sensor data from the monitoring (i.e. communicatively coupled) of said sensors as input (i.e. first system or a component), AND paragraph 4, invention relates to an autonomous moving entity (i.e. autonomous vehicle)), the monitor configured to: monitor at least one of the first system or the component of the autonomous vehicle (FIG. 4 at least, SENS3, SENSk, SENSl); determine, based at least in part on the monitoring, that an error has occurred (paragraph 64, implementation in the monitor MON may be beneficial as the monitor MON may implement more and/or more capable computation resources (e.g., memory, CPU cores, GPUs etc.) than the decision subsystem DECIDE, the monitor subsystem MON allows to design the decision subsystem DECIDE even more simple, and since the decision subsystem DECIDE uses output of the commander COM and the monitor MON, it can handle ; and output a signal indicating that the error has occurred, wherein the trajectory manager is configured to: receive the signal from the monitor; and determine the output trajectory based at least in part on the signal from the monitor (paragraph 78, a key element of the invention is that the operations of the information merging stage MRG are safe. That means even in the failure case of the monitor MON providing a faulty safety envelope to the commander COM, the information merging stage MRG operation will not cause the trajectory planning stage TRJ-PLN of the commander subsystem COM to produce an unsafe trajectory, see also at least FIG. 8).
Therefore, from the teaching of Steiner it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dupray to include a monitor of the autonomous vehicle to determine, based at least in part on the monitoring, that an error has occurred and output a signal indicating that the error has occurred and the trajectory manager determine the output trajectory in order to reduce false negatives in fail-safe trajectory planning for a moving entity.
Regarding claim 4, Dupray discloses all elements of claim 1 above.
However, Dupray does not explicitly disclose a system wherein a monitor communicatively coupled to at least one of the first system or a component of the vehicle, the monitor configured to: monitor at least one of the first system or the component of the vehicle; determine, based at least in part on the monitoring, that an error has occurred; and output a signal indicating that the error has occurred, a drive manager communicatively coupled to the trajectory manager, the drive manager configured to: receive the signal from the monitor; and control the vehicle based at least in part on a maximum deceleration trajectory.
Steiner teaches further a system wherein monitor communicatively coupled to at least one of the first system or a component of the vehicle, the monitor configured to: monitor at least one of the first system or the component of the vehicle; determine, based at least in part on the monitoring, that an error has occurred; and output a signal indicating that the error has occurred, a drive manager  (paragraph 63, moving entity MOV will execute control on its actuators to cause movement along said trajectory) communicatively coupled to the trajectory manager, the drive manager configured to: receive the signal from the monitor; and control the vehicle based at least in part on a maximum deceleration trajectory. (paragraph 60, the monitor MON comprises a safe envelope generating stage ENV. The output of the sensor fusion stage SF2 is used as an input by said safe envelope generation stage ENV to generate a safety envelope (i.e. control the vehicle). Other potential inputs to the safe envelope generation stage ENV to generate a safety envelope  may be localization information (e.g., Global Positioning System--GPS),and/or information regarding the internal state of the moving entity MOV, such as velocity, acceleration, stability metrics, etc. of the moving entity (i.e. maximum deceleration trajectory) (wherein the maximum deceleration trajectory is the outermost boundary of the safety envelope)).
Therefore, from the teaching of Steiner it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dupray to include a monitor of the autonomous vehicle to determine, based at least in part on the monitoring, that an error has occurred and output a signal indicating that the error has occurred and receive the signal from the 
Regarding claim 5, Dupray discloses all elements of claim 1 above.
However, Dupray does not explicitly disclose a system wherein the trajectory comprises a first trajectory; the state associated with the first trajectory indicates that the first trajectory is associated with a collision; and the output trajectory comprises at least one of a modification of the first trajectory or a second trajectory that is associated with a maximum deceleration rate of the vehicle from among deceleration rates available to the vehicle.
	Steiner teaches further a system wherein the trajectory comprises a first trajectory (abstract, trajectory planning stage (TRJ-PLN) generates trajectories (COM-TRJ1, COM-TRJ2) (i.e. first trajectory, second trajectory);  Lee&Hayes'3the state associated with the first trajectory indicates that the first trajectory is associated with a collision (paragraph 5, if a failure is not handled appropriately, the faulty computer system may calculate an unsafe trajectory, e.g., a trajectory that would yield a collision of the moving entity with an object along the trajectory, see also at least FIG. 6, COM-TRJ1); and the output trajectory comprises at least one of a modification of the first trajectory or a second trajectory (paragraph 72, commander COM produces as an output of the trajectory planning stage TRJ-PLN stage a trajectory COM-TRJ2 (i.e. second trajectory) that does not intersect with the real-time object MON-OBJ1 produced by the monitor MON nor with the real-time MON-OBJ2 produced by the monitor MON and, consequently, will be qualified to be inside the safety envelope SEMON calculated by the monitor MON in the trajectory verification stage TRJ-VRFY, see also at least FIG. 7) that is associated with a maximum deceleration rate of the vehicle from among deceleration rates available to the vehicle  (paragraph 60, the monitor MON comprises a safe envelope generating stage ENV, (wherein the maximum deceleration trajectory is the outermost boundary of the safety envelope)).
Therefore, from the teaching of Steiner it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dupray to include a first trajectory associated with a collision and output trajectory comprising at least one of a modification of the first trajectory in order to reduce false negatives in fail-safe trajectory planning for a moving entity.
Claims 6-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dupray in view of Xu et al., US 20180261093, herein further known as Xu.
Regarding claim 6,  and 16, Dupray discloses a system and method comprising: a first system configured to determine a first trajectory for a vehicle and a second trajectory for the vehicle (paragraph 206, information regarding the flight path zone D would be used to help in arranging alternate flight path (i.e. second trajectory for the vehicle) (e.g., when the flight path zone D contains heavy traffic of other objects or if the weather is adverse)); a second system communicatively coupled to the first system (paragraph 186, component view of an embodiment of a UAV 100 for the present disclosure includes UAV control system 110 (i.e. a second system), navigation components 140 (i.e. first system),orientation components 150, sensory components 160 (e.g. connected to UAV Control System 110), see also at least FIG. 1, (wherein FIG. 1 includes communication links represented by arrows (i.e. communicatively coupled))), the second system comprising one or more processors and memory (paragraph 132, system, components and/or modules discussed herein may include one or more of the following: computing system including a processor for processing digital data, memory coupled , the second system comprising: a first subsystem configured to: receive at least a portion of sensor data (paragraph 176, for moving the unmanned aerial vehicle (UAV), a “navigational component” (i.e. first system) determines or uses information (i.e.  sensor data) indicative of a route or flight path (i.e. trajectory of a vehicle) for navigating, and calculates (i.e. determines) a direction of the UAV to travel, and directs or controls the flight of the UAV using this information (i.e.  sensor data)); and output object data indicating at least one of a characteristic of an object, a track for the object, or an object trajectory for the object (paragraph 178, sensory component  may include one or more of a camera (e.g. optical system), a microphone, or extra-human sensory components like radar (i.e. components which receive a second portion of sensor data) (e.g., for detecting other objects (i.e.  determine an object in an environment) or obstructions within the vicinity of the UAV for collision avoidance or other uses), AND paragraph 204, the UAV is configured to observe (constantly) the observing zone C for other objects using information provided by the sensory components (e.g., pictures and videos from an on-board camera, information from an on-board radar), AND paragraph 287, the UAV may track objects directly through its sensory components (e.g. optical system) through methods such as object tracking (i.e. a track for the object)).
However, Dupray does not explicitly disclose a second subsystem configured to: receive the first trajectory for the vehicle and the second trajectory for the vehicle from the first system; receive the object data from the first subsystem; perform one or more first validation operations with the first trajectory to determine a first state associated with the first trajectory; perform one or more second validation operations with the second trajectory to determine a second state associated with the second trajectory; and   output, based at least in part on the first state and the second state, an output trajectory for the vehicle, the output trajectory comprising at least one of the first trajectory, the second trajectory, or a third trajectory generated by the second subsystem.
Xu teaches a system and method wherein a second subsystem configured to: receive the first trajectory for the vehicle and the second trajectory for the vehicle from the first system; receive the object data from the first subsystem; perform one or more first validation operations with the first trajectory to determine a first state associated with the first trajectory; perform one or more second validation operations with the second trajectory to determine a second state associated with the second trajectory (paragraph 40, inference module 46 can selectively increase or decrease the inferred-cost term based on the dynamic obstacles data 56 from the perception system 50, see also at least FIG. 2), (wherein the data from perception system is used to adjust (or validate) the cost established by global route planner 42); and output, based at least in part on the first state and the second state, an output trajectory for the vehicle, the output trajectory comprising at least one of the first trajectory, the second trajectory, or a third trajectory generated by the second subsystem  (paragraph 50, the inference module 46 outputs the updated total costs for each of the sets of motions for traveling along the route received from the global route planner module 42 to the motion planner module 48, AND paragraph 45, vehicle 10 follows the determined smooth trajectory outputted by the motion planner module 48, see also at least FIG. 2).
Therefore, from the teaching of Xu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dupray to include output, based at least in part on the first state and the second state, an output trajectory for the vehicle, the output trajectory comprising at least one of the first trajectory, the second trajectory, or a third trajectory 
Regarding claim 7, the combination of Dupray and Xu disclose all elements of claim 6 above.
Dupray discloses further a system comprising the first system comprising one or more additional processors (paragraph 437, these devices include processors (e.g., a single or multiple microprocessors)) and additional memory comprising instructions (paragraph 125, "computer-readable medium" refers to any tangible storage and/or transmission medium that participate in providing instructions to a processor for execution) that, when executed by the one or more additional processors (paragraph 437, these devices include processors (e.g., a single or multiple microprocessors)), cause the first system to: receive the sensor data from a sensor; perform, based at least in part on the sensor data, at least one of object detection, object segmentation, object classification, or object tracking for the object; and generate, based at least in part on the sensor data, the first trajectory and the second trajectory. 
Regarding claim 8, the combination of Dupray and Xu discloses all elements of claim 6 above.
However, Dupray does not explicitly disclose a system wherein the one or more first validation operations comprises at least one of: determining whether the first trajectory was generated less than a threshold amount of time from a current time; determining whether the first trajectory is consistent with a current or previous pose of the vehicle; determining whether the first trajectory is compatible with a capability of the vehicle; or determining whether the vehicle moving along the first trajectory is associated with a collision.
 the one or more first validation operations comprises at least one of: determining whether the first trajectory was generated less than a threshold amount of time from a current time; determining whether the first trajectory is consistent with a current or previous pose of the vehicle (paragraph 24, perception system 50 can determine localization data, including an exact orientation (i.e. pose of the vehicle), position, and specific location, for the self-driving vehicle 10 based on the GPS/IMU data from the GPS/IMU (i.e. a second portion of the sensor data) and based on environmental data received from the other vehicle sensors 22, see also at least FIG. 2); determining whether the first trajectory is compatible with a capability of the vehicle; determining whether the vehicle moving along the first trajectory is associated with a collision.
Therefore, from the teaching of Xu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dupray to include determining whether the first trajectory was generated less than a threshold amount of time from a current time; determining whether the first trajectory is consistent with a current or previous pose of the vehicle to provide a collision-free path from a vehicle's current location to its destination.
Regarding claim 13, the combination of Dupray and Xu disclose all elements of claim 6 above.
Dupray discloses further a system wherein: the first system implements first techniques to perform, based at least in part on the sensor data, at least one of first object detection, first object segmentation, first object classification, or first object tracking; and the second system implements second techniques to perform, based at least in part on the portion of the sensor data, at least one of second object detection (paragraph 194, it is noted that the other objects (that may occupy a simultaneous zone as the UAV) may include objects that have , second object segmentation, second object classification, or second object tracking.
Regarding claim 14, the combination of Dupray and Xu disclose all elements of claim 6 above.
However, Dupray does not explicitly disclose  a system wherein: the second system further comprises: a third subsystem configured to: receive the output trajectory from the trajectory manager; and control the vehicle based at least in part on the output trajectory.
Xu teaches further a system wherein: the second system further comprises: a third subsystem (Fig. 2, controller 52)  configured to: receive the output trajectory from the trajectory manager; and control the vehicle based at least in part on the output trajectory (claim 1, trajectory follower module controls the at least one vehicle actuation system, see also at least FIG. 2).
Therefore, from the teaching of Xu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dupray to include the second system further comprises: a third subsystem configured to: receive the output trajectory from the trajectory manager; and control the vehicle to provide a collision-free path from a vehicle's current location to its destination.
Regarding claim 15, the combination of Dupray and Xu disclose all elements of claim 6 above.
 a third subsystem configured to: receive the at least the portion of the sensor data; determine, based at least in part on the at least the portion of the sensor data, a pose of the vehicle (paragraph 173, an "orientation component" (i.e. a localizer) of a UAV refers to one or more components that measures the relative position, direction, and/or alignment (i.e. pose) of the UAV without needing an external reference point); and output, to at least one of the first subsystem or the second subsystem, second data indicating the pose of the vehicle (paragraph 175, UAV onboard data may include: the starting position of the UAV, its flight path data, (e.g., the time of flight, a record of its speed and speed changes, orientation and orientation changes through the various orientation components).
Claim 9-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dupray and Xu, in view of Steiner.	
Regarding claim 9, the combination of Dupray and Xu discloses all elements of claim 6 above including the second system further comprises: a third subsystem to maintain control of the vehicle based at least in part on the output trajectory wherein the first state indicates that the first trajectory is associated with a collision, the output trajectory comprises at least one of the second trajectory or the third trajectory.
 Steiner teaches a system wherein the first state indicates that the first trajectory is associated with a collision, the output trajectory comprises at least one of the second trajectory or the third trajectory (abstract, trajectory planning stage (TRJ-PLN) generates trajectories (COM-TRJ1, COM-TRJ2) (i.e. first trajectory, second trajectory, AND paragraph 72, commander COM produces as an output of the trajectory planning stage TRJ-PLN stage a trajectory COM-TRJ2 (i.e. second trajectory) that does not intersect with the real-time object .
Therefore, from the teaching of Steiner it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dupray to include a first trajectory associated with a collision and output trajectory comprises at least one of the second trajectory or the third trajectory in order to reduce false negatives in fail-safe trajectory planning for a moving entity.
Regarding claim 10 and 18, the combination of Dupray, Xu and Steiner disclose all elements of claim 9 and 16 above.
Xu discloses further a system and method wherein the second system further comprises: a fourth subsystem communicatively coupled to the trajectory selector, the fourth subsystem to: determine to release control of the vehicle from the output trajectory; and  Lee&Hayes''5output a signal to the third subsystem to release control of the vehicle from the output trajectory (paragraph 44, motion planner module 48 (i.e. fourth subsystem) may select a set of motions, based on the received information and the associated adjusted total costs, and generate a smooth trajectory for the self-driving vehicle 10 to follow over a predetermined time period), (wherein the control of the trajectory is released at the end of the predetermined period of time); wherein the third subsystem is further configured to: receive the signal from the fourth subsystem  an output, to control the vehicle, the first trajectory, the second trajectory, or a fourth trajectory received from the first system.
Therefore, from the teaching of Xu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dupray to include output, based at least in part on the first state and the second state, an output trajectory for the vehicle, a fourth subsystem 
Steiner teaches further a system and method wherein an output, to control the vehicle, the first trajectory, the second trajectory, or a fourth trajectory received from the first system (paragraph 60, the monitor MON comprises a safe envelope generating stage ENV. The output of the sensor fusion stage SF2 is used as an input by said safe envelope generation stage ENV to generate a safety envelope (i.e. control the vehicle) AND abstract, trajectory planning stage (TRJ-PLN) generates trajectories (COM-TRJ1, COM-TRJ2) (i.e. first trajectory, second trajectory, AND paragraph 72, commander COM produces as an output of the trajectory planning stage TRJ-PLN stage a trajectory COM-TRJ2 (i.e. second trajectory) that does not intersect with the real-time object MON-OBJ1 produced by the monitor MON nor with the real-time MON-OBJ2 produced by the monitor MON, see also at least FIG. 7).
Therefore, from the teaching of Steiner it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dupray to output, to control the vehicle, the first trajectory, the second trajectory, or a fourth trajectory received from the first system in order to reduce false negatives in fail-safe trajectory planning for a moving entity.
Regarding claim 11, the combination of Dupray and Xu disclose all elements of claim 6 above.
However, Dupray does not explicitly disclose wherein the second system further comprises: a third subsystem configured to: monitor at least one of the first system or a component of the vehicle; determine, based at least in part on the monitoring, that an error has occurred; and output a signal indicating that the error has occurred, wherein the second subsystem is configured to: receive the signal from the third subsystem; and determine the output trajectory based at least in part on the signal, the output trajectory comprising at least one of the second trajectory or the third trajectory. 
Steiner teaches a system wherein the second system further comprises: a third subsystem configured to: monitor at least one of the first system or a component of the vehicle (paragraph 2, monitor accept raw and/or preprocessed sensor data from the monitoring of said sensors as input (i.e. first system or a component); determine, based at least in part on the monitoring, that an error has occurred  (paragraph 64, implementation in the monitor MON may be beneficial as the monitor MON may implement more and/or more capable computation resources (e.g., memory, CPU cores, GPUs etc.) than the decision subsystem DECIDE, the monitor subsystem MON allows to design the decision subsystem DECIDE even more simple, and since the decision subsystem DECIDE uses output of the commander COM and the monitor MON, it can handle the case where the commander COM or the monitor MON exhibit a failure, see also at least FIG. 5); and output a signal indicating that the error has occurred, wherein the second subsystem is configured to: receive the signal from the third subsystem; and determine the output trajectory based at least in part on the signal, the output trajectory comprising at least one of the second trajectory or the third trajectory (paragraph 78, a key element of the invention is that the operations of the information merging stage MRG are safe. That means even in the failure case of the monitor MON providing a faulty safety envelope to the commander COM, the information merging stage MRG operation will not cause the trajectory planning stage TRJ-PLN of the commander subsystem COM to produce an unsafe trajectory, see also at least FIG. 8).

Regarding claim 12, and 20, the combination of Dupray and Xu disclose all elements of claim 6 and 16 above.
However, Dupray does not explicitly disclose the first state indicates that the first trajectory is associated with an estimated collision ; and the trajectory manager configured to: send, to the first system and based at least in part on the first state, a message indicating one or more of a time to collision, extents of the object, a velocity of the object, a location of the object, or a point of collision; receive a fourth trajectory from the first system; perform the one or more first validation operations with the fourth trajectory and output the fourth trajectory to control the vehicle.
Xu teaches further a system wherein: the first state indicates that the first trajectory is associated with an estimated collision (paragraph 34, a particular set of motions associated with a particular trajectory (i.e. first trajectory) for traveling along the route received from the global route planner module 42 may have: (i) an associated cost-to-goal; (ii) one or more associated motion-costs; and/or (iii) an associated collision-cost (i.e. associated with an estimated collision); and the trajectory manager (i.e. Trajectory Follower Module) is configured to: send, to the first system and based at least in part on the first state, a message  (see FIG. 2, message path from Trajectory Follower Module 62) indicating one or more of a time to collision, extents of the object, a velocity of the object, a location of the object, or a point of collision (paragraph 33, dynamic obstacles data 56, for example, may include data indicating a current location (i.e. a location of the object), a size (i.e. extents of the object), a current estimated trajectory, a current estimated velocity (i.e. a velocity of the object), and/or a current estimated acceleration/deceleration of the dynamic object, etc., see also at least FIG. 2); receive a fourth trajectory from the first system; perform the one or more first validation operations with the fourth trajectory  (paragraph 40, inference module 46 can selectively increase or decrease the inferred-cost term based on the dynamic obstacles data 56 from the perception system 50, see also at least FIG. 2), (wherein the data from perception system is used to adjust (or validate) the cost established by global route planner 42); but fails to explicitly disclose and output the fourth trajectory to control the vehicle.
Steiner teaches a system and method to output the fourth trajectory to control the vehicle (Abstract, trajectory planning stage (TRJ-PLN) generates trajectories (COM-TRJ1, COM-TRJ2,) (i.e. first trajectory, second trajectory, AND paragraph 72, commander COM produces as an output of the trajectory planning stage TRJ-PLN stage a trajectory COM-TRJ2 (i.e. second trajectory) that does not intersect with the real-time object MON-OBJ1 produced by the monitor MON nor with the real-time MON-OBJ2 produced by the monitor MON, see also at least FIG. 7).
Therefore, from the teaching of Steiner it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dupray to output, to control the vehicle, the first trajectory, the second trajectory, or a fourth trajectory received from the first system in order to reduce false negatives in fail-safe trajectory planning for a moving entity.
Regarding claim 17, the combination of Dupray and Xu discloses all elements of claim 6 above.
However, Dupray does not explicitly disclose a method wherein monitoring, by a third subsystem of the second system, at least one of the first system or an additional component of the vehicle; determining, by the third subsystem and based at least in part on the monitoring, that an error has occurred.
Steiner teaches a system and method wherein monitoring, by a third subsystem of the second system, at least one of the first system or an additional component of the vehicle; (FIG. 4 at least, SENS3, SENSk, SENSl); determining, by the third subsystem and based at least in part on the monitoring, that an error has occurred (paragraph 64, implementation in the monitor MON may be beneficial as the monitor MON may implement more and/or more capable computation resources (e.g., memory, CPU cores, GPUs etc.) than the decision subsystem DECIDE, the monitor subsystem MON allows to design the decision subsystem DECIDE even more simple, and since the decision subsystem DECIDE uses output of the commander COM and the monitor MON, it can handle the case where the commander COM or the monitor MON exhibit a failure, see also at least FIG. 5); and output a signal indicating that the error has occurred, wherein the trajectory manager is configured to: receive the signal from the monitor; and determine the output trajectory based at least in part on the signal from the monitor (paragraph 78, a key element of the invention is that the operations of the information merging stage MRG are safe. That means even in the failure case of the monitor MON providing a faulty safety envelope to the commander COM, the information merging stage MRG operation will not cause the trajectory planning stage TRJ-PLN of the commander subsystem COM to produce an unsafe trajectory, see also at least FIG. 8).

Regarding claim 19, Dupray discloses all elements of claim 16 above.
However, Dupray does not explicitly disclose a method wherein the state indicates that the first trajectory is associated with a collision and the output trajectory comprises the second trajectory, the second trajectory being associated with at least one of a deceleration or a modification to the first trajectory.
Steiner teaches further a system and method wherein the state indicates that the first trajectory is associated with a collision and the output trajectory comprises the second trajectory, the second trajectory being associated with at least one of a deceleration or a modification to the first trajectory (paragraph 60, the monitor MON comprises a safe envelope generating stage ENV. The output of the sensor fusion stage SF2 is used as an input by said safe envelope generation stage ENV to generate a safety envelope (i.e. control the vehicle). Other potential inputs to the safe envelope generation stage ENV to generate a safety envelope  may be localization information (e.g., Global Positioning System--GPS),and/or information regarding the internal state of the moving entity MOV, such as velocity, acceleration, stability metrics, etc. of the moving entity (i.e. maximum deceleration trajectory) (wherein the maximum deceleration trajectory is the outermost boundary of the safety envelope)).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669